Citation Nr: 0716441	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg fracture.

2.  Entitlement to service connection for a unhealed abrasion 
of the lower right leg.

3.  Entitlement to service connection for a left arm/shoulder 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for a left wrist disability.

7.  Entitlement to an initial rating in excess of 10 percent 
for a left hand disability.






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have residuals of a right leg 
fracture attributable to service.

3.  The veteran's unhealed abrasion of the lower right leg is 
attributable to the veteran's service-connected right ankle 
disability.

4.  The veteran's left arm/shoulder disability is 
attributable to the veteran's service-connected left hand 
disability.

5.  The veteran does not have a current hearing disability 
under VA regulations.

6.  The veteran has moderate limitation of motion of the 
right ankle; the veteran does not have marked limitation of 
motion of the right ankle or ankylosis of the ankle.

7.  The veteran has some limitation of motion of the left 
wrist; the veteran does not have ankylosis of the left wrist.

8.  The veteran has some mild pain and functional impairment 
of the left hand; the veteran does not have ankylosis of the 
any joints of the hand.


CONCLUSIONS OF LAW

1.  Residuals of a right leg fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  An unhealed abrasion of the lower right leg is 
secondarily related to the veteran's service-connected right 
ankle disability.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

3.  A left arm/shoulder disability is secondarily related to 
the veteran's service-connected left hand disability.  
38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).

5.  The criteria for a rating higher than 10 percent for the 
veteran's right ankle disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).

6.  The criteria for a rating higher than 10 percent for the 
veteran's left wrist disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2006).

7.  The criteria for a rating higher than 10 percent for the 
veteran's left hand disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5228-5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In an April 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was provided prior to the 
appealed AOJ decision, in keeping with Pelegrini.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  In July 2006, the 
veteran provided notice that he no longer wished to have the 
Board hearing that was scheduled.  The veteran was provided 
with audio and joint examinations in May 2004 regarding the 
claimed disabilities.  There is no duty to provide another 
examination or obtain another medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Service Connection

The veteran alleged that he had residuals of a right 
fracture, an unhealed abrasion of the right leg, a left 
arm/shoulder disability and bilateral hearing loss that are 
somehow related to service.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for a disability medically shown to be proximately due to or 
the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection:  Right Leg Fracture

The veteran claimed that he fractured his right leg during 
service.  Although the veteran's service medical records 
contain evidence regarding an ankle injury, for which the 
veteran is service connected, these records do not indicate 
that the veteran experienced a fracture of the right lower 
leg during service.  

The veteran underwent a VA examination in May 2004.  The 
examiner noted review of the veteran's claims file.  The 
veteran related to the examiner that he fell into a hole 
during training.  The examiner found that the veteran had a 
one-centimeter scar.  The veteran stated that the fractured 
leg bone stuck through the skin at the site of the scar.  The 
examiner opined that it appeared that the scar was not from a 
fracture, but rather, a laceration.  The examiner did not 
make a finding that the veteran had a fracture during service 
and did not diagnose any leg disability related to residuals 
of a fractured right leg.  

The Board finds that the veteran does not have a fractured 
left leg disability related to service.  The Board notes that 
there is no medical evidence indicating that the veteran has 
a current leg disability related to residuals of a fractured 
left leg nor is there any evidence in the veteran's service 
medical records indicating that he fractured his leg during 
service.  Further, the veteran has not noted any specific 
disability related to the residuals of the alleged fractured 
leg.  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
a claimed right leg fracture must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Service Connection:  Unhealed Abrasion of the Lower Right Leg

Although the examiner, in the May 2004 examination, did not 
diagnose the veteran as having residuals of a right left 
fracture, nor did the examiner note any evidence that the 
veteran incurred a right leg fracture during service, the 
examiner noted that the veteran had an abrasion on the right 
leg.  The only right leg condition that the veteran noted was 
the abrasion, also described as a wound, that "just does not 
heal."  The examiner reported that it was about 1 centimeter 
in length.  The examiner opined that it appeared that this 
abrasion was at least as likely as not due to his service-
connected right ankle disability.  The examiner further noted 
that if the veteran did not experience the service-connected 
right ankle disability, it would be unlikely that he would 
have the right leg abrasion.  

The Board finds that the veteran has an unhealed abrasion of 
the lower right leg that is attributable to service.  The 
evidence indicates that the veteran has an unhealed abrasion 
of the lower right leg.  The examiner, in his May 2004 
opinion, indicated that this abrasion was caused by the 
veteran's service-connected ankle disability.  Therefore, as 
the medical evidence of record indicates that the unhealed 
abrasion is proximately related to a service-connected 
disability, the veteran's claim for service connection for 
the unhealed abrasion is granted.

Service Connection:  Left Arm/Shoulder Disability

In the May 2004 VA examination, the veteran alleged that he 
has pain and stiffness in the left shoulder.  Upon 
examination, the veteran had forward flexion and abduction of 
the left shoulder of 180 degrees, but the examiner noted that 
pain began at 120 degrees of forward flexion and 125 degrees 
of abduction.  Testing also indicated that the veteran had 
external rotation of 90 degrees and internal rotation of 80 
degrees.  Upon repeated motion, ranges of motion did not 
decrease, but the veteran complained of pain.  The examiner 
diagnosed the veteran as having having tendonitis of the left 
shoulder.

The veteran is currently service connected for tendonitis of 
the left wrist and hand.  The examiner noted, that although 
the veteran alleged that he injured his shoulder in service, 
due to a fall, there was no evidence in the veteran's claims 
file documenting this injury.  The examiner, therefore, found 
that it was less likely than not that the veteran's left 
arm/shoulder disability was directly related to service.  The 
examiner further found that he could not determine, without 
resorting to speculation, whether the veteran's service-
connected left hand disability aggravated the left 
arm/shoulder disability.  

The examiner opined, however, that if the veteran's left hand 
disability did not exist, it would be unlikely that the left 
arm and shoulder disability would exist.  The Board finds 
that this was a determination by the examiner that the 
tendonitis of the veteran's left arm and shoulder was 
proximately related to the tendonitis of his left hand-
making a determination that the tendonitis of his left hand, 
wrist, arm and shoulder were all related to the veteran's 
service.

The Board finds that the veteran has a left arm/shoulder 
disability attributable to service.  As the medical evidence 
of record indicates that the veteran's left arm/shoulder 
disability is proximately related to a service-connected 
disability, the veteran's claim for service connection for a 
left arm/shoulder disability is granted.

Service Connection:  Bilateral Hearing Loss

The veteran was a supply sergeant in the Army.  He asserted 
that he was exposed to tank noise during service and that 
exposure lead to a current hearing disability.  The veteran 
is service connected for tinnitus.  In April 1983, the 
veteran underwent audiometric testing which showed puretone 
threshold, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
10 
5
5
0
0
Audiometric testing performed in May 1983 showed lower 
puretone thresholds.  The veteran's service medical records 
do not contain a report of examination completed upon 
separation from service.  

The veteran's claims file, however, contains an August 1987 
report of a medical examination performed.  During this 
period of time, the veteran was in the reserves.  The audio 
evaluation showed puretone thresholds, in decibels, as 
follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0


The veteran underwent a VA audio examination in May 2004.  
The examiner noted the veteran's alleged exposure to noise 
during service.  The examiner noted that the veteran was 
unsure if he had hearing loss, but that he often has to ask 
other people to repeat themselves.  The audio evaluation 
showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
20
20
10
10
15
The veteran's speech recognition scores at the May 2004 VA 
audio evaluation using the Maryland CNC Test were 94 percent 
for the right ear and 96 percent for the left ear.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.

The evidence does not show that the veteran has an auditory 
threshold of 40 decibels or higher in any of the relevant 
frequencies nor does the evidence indicate that the veteran 
has speech recognition scores that were less than 94 percent.  
Therefore ,the Board finds that the veteran does not have a 
current hearing disability under VA regulations.  Service 
connection requires that the veteran has a current 
disability.  Therefore, without evidence that the veteran has 
a current bilateral hearing disability, the veteran's claim 
for service connection for bilateral hearing loss is denied.

Increased Rating

In its June 2004 rating decision, the RO granted service 
connection for a right ankle disability, a left wrist 
disability and a left hand disability.  The RO found that 
each disability warranted a 10 percent rating.  The veteran 
alleged that his disabilities are more severe than 
contemplated by these initial ratings.

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Increased Rating:  Right Ankle Disability

In the May 2004 VA examination, the examiner diagnosed the 
veteran as having a musculoligamentous strain of the right 
ankle and noted that the veteran contended that he had 
fractured the ankle during service.  No additional 
disabilities of the right ankle were diagnosed.  

The examiner noted that the veteran had ranges of motion of 
the right ankle of 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  The examiner noted that the veteran did not 
have decreased range of motion upon repeated movement but did 
experience mild pain.  The veteran could ambulate without 
difficulty.  There was no weakness, fatigability or 
incoordination.  A May 2004 X-ray report revealed that the 
veteran had a normal right ankle; the X-ray did not indicate 
fractures or bone or joint abnormalities.

The veteran's right ankle disability is currently rated under 
Diagnostic Code 5271, located in 38 C.F.R. § 4.71a.  Under 
the code, a 10 percent rating is warranted for moderate 
limitation of motion.  A 20 percent rating is warranted for 
marked limitation of motion.

The Board notes that, as interpreted by the Court, 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by a veteran.  

Under VA regulations, the veteran has full range of motion of 
the ankle.  See 38 C.F.R. § 4.71, Plate II.  The veteran's 
report of mild pain have been taken into consideration and is 
the basis for the finding that the veteran has moderate 
limitation of motion of the ankle.  There is no evidence 
indicating that the veteran has marked limitation of motion.  
Therefore, a rating in excess of 10 percent for the veteran's 
right ankle disability is denied on a schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by an ankle 
disability and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that the veteran has not asserted that his 
disability has interfered with his work to a greater degree 
than contemplated by the veteran's rating or has caused 
frequent hospitalization.  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assigned rating, the Board finds that the evaluation assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  Therefore, the veteran's claim 
for a rating in excess of 10 percent for a right ankle 
disability is denied. 

Increased Rating:  Left Wrist Disability

The veteran is service connected for tendonitis of the left 
wrist.  In the May 2004 examination, the examiner noted that 
the veteran had ranges of motion of the left wrist of 65 
degrees dorsiflexion and 65 degrees palmar flexion.  The 
examiner noted that the veteran appeared to have mild 
discomfort while accomplishing these ranges of motion.  The 
veteran had radial and ulnar deviation of 20 and 30 degrees 
respectively.  The examiner noted that, upon repeated 
movement, the veteran did not have further decreased range of 
motion but with mild pain.  The examiner found that upon 
repeated movement, however, that there was no weakness, 
fatigability or incoordination.  

The veteran's disability is rated by analogy under Diagnostic 
Code 5024 for tenosynovitis, located in 38 C.F.R. § 4.71a, 
which provides that such disabilities will be rated on 
limitation of motion of the effected part, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Board notes that limitation of motion of the wrist is rated 
under Diagnostic Code 5215, also located in 38 C.F.R. 
§ 4.71a.  A 10 percent rating is warranted when there is 
dorsiflexion of less than 15 degrees.  A 10 percent rating is 
also warranted when the veteran's range of motion of the 
wrist in palmar flexion is limited in line with forearm.  The 
medical evidence or record does not indicate that the 
veteran's ranges of motion of the wrist are limited to this 
degree of severity.

As noted above, the Court has interpreted 38 C.F.R. §§ 4.40 
and 4.45 to require the Board to consider a veteran's pain, 
swelling, weakness and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  The veteran demonstrated that he has greater 
movement of the wrist than warrants a compensable rating.  
The veteran's complaints of pain upon range of motion were 
taken into consideration and are the basis for the granting 
of the 10 percent rating.  To be rated under other criteria, 
the evidence would need to indicate that the veteran has 
ankylosis of the wrist.  The veteran's claims file lacks such 
evidence.  The Board notes that there is not a higher rating 
under the schedule for limitation of motion of the wrist.  
Therefore, a rating in excess of 10 percent for the veteran's 
wrist disability is denied on a schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by a wrist 
disability and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that the veteran has not asserted that his 
disability has interfered with his work to a greater degree 
than contemplated by the veteran's rating or has caused 
frequent hospitalization.  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assigned rating, the Board finds that the evaluation assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  Therefore, the veteran's claim 
for a rating in excess of 10 percent for a left wrist 
disability is denied. 

Increased Rating:  Left Hand Disability

The veteran is service connected for left hand tendonitis.  
In the May 2004 VA examination, the examiner noted that the 
veteran could completely extend all of his fingers and flex 
all fingers.  The veteran could also touch the palmar surface 
with his fingers without difficulty and flex the 
metacarpophalangeal joints from 0-85 degrees and the distal 
interphalangeal joints from 0-80 degrees.  The examiner noted 
that the veteran could do this repeatedly with mild pain but 
no weakness, fatigability or incoordination.  The examiner 
diagnosed the veteran has having episodes of tendonitis in 
the left hand.  The examiner opined that the veteran appeared 
to have mild functional impairment of the left hand, noting 
that the veteran reported cramping of the left hand and pain 
with repetitive use.  A May 2004 X-ray revealed that the 
veteran had a normal left hand.

The veteran's disability is rated by analogy under Diagnostic 
Code 5024 for tenosynovitis, located in 38 C.F.R. § 4.71a, 
which provides that such disabilities will be rated on 
limitation of motion of the effected part, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Board notes that limitation of motion of individual digits of 
the hand are rated under Diagnostic Codes 5228-5230, located 
in 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5228, a noncompensable rating is 
warranted when the veteran has limitation of motion of the 
thumb shown by a gap of less than one inch between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Compensable ratings are assigned for more severely 
limited motion of the thumb.  Under Diagnostic Code 5229, a 
noncompensable rating is warranted when the veteran has 
limitation of motion of the index or long finger shown by a 
gap of less than one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  Compensable ratings are assigned 
for more severely limited motion of the index or long finger.  
Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger are noncompensable.  

As noted above, the Court has interpreted 38 C.F.R. §§ 4.40 
and 4.45 to require the Board to consider a veteran's pain, 
swelling, weakness and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  The veteran demonstrated that he has greater 
movement of the joints of the hand than warrant a compensable 
rating or ratings.  To be rated under other criteria, the 
evidence would need to indicate that the veteran has 
ankylosis of the hand.  The veteran's claims file lacks such 
evidence.  The RO appears to have granted the 10 percent 
rating based on a general finding that the veteran had pain 
in his hand.  The Board finds no basis on which to grant a 
higher rating.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by a hand 
disability and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that the veteran has not asserted that his 
disability has interfered with his work to a greater degree 
than contemplated by the veteran's rating or has caused 
frequent hospitalization.  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assigned rating, the Board finds that the evaluation assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  Therefore, the veteran's claim 
for a rating in excess of 10 percent for a left hand 
disability is denied. 




ORDER

Entitlement to service connection for residuals of a right 
leg fracture is denied.

Entitlement to service connection for a unhealed abrasion of 
the lower right leg is granted.

Entitlement to service connection a left arm/shoulder 
disability is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a rating in excess of 10 percent for a right 
ankle disability is denied.

Entitlement to a rating in excess of 10 percent for a left 
wrist disability is denied.

Entitlement to a rating in excess of 10 percent for a left 
hand disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


